Citation Nr: 1139914	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-25 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New York, New York


THE ISSUE

Entitlement to a compensable rating for lumbar strain.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in St. Petersburg, Florida.  The case comes to the Board from the RO in New York, New York.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the outset, the Board notes that an undated private treatment record reflects that the Veteran intended to apply for Social Security Administration (SSA) disability benefits.  While the physician indicated that cervical radiculopathy, for which the Veteran is not service connected, was the only issue, it is possible that as the SSA case developed the Veteran's low back problems would also become an issue.  Therefore, an attempt should be made to discern whether SSA records pertaining to the Veteran exist and, if so, these records should be obtained.  

The Board also observes that the Veteran was afforded a VA examination with respect to his lumbar strain in June 2008.  At that time, the Veteran was diagnosed to have low back disorders consisting of lumbar spondylosis, retrolisthesis L4-5, and distal symmetric polyneuropathy, as well as several cervical spine complaints.  The examiner indicated that all of these disorders were unrelated to the Veteran's service due to the chronology, disease course, and clinical and imaging findings.  However, the Veteran is already service connected for lumbar strain.  It is unclear whether the examiner was indicating that the Veteran's current back problems were unrelated to the service connected lumbar strain and, if so, whether the symptoms and functional effects of the Veteran's lumbar strain could be separated from those related to his other low back problems.  It is also noted that polyneuropathy was diagnosed but it was unclear whether this was related to the lumbar strain and, if so, there was insufficient description of this problem to enable a rating to be assigned.  Therefore, a new VA exam should be conducted to clarify these issues.

Finally, given the other needed development herein, more recent treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he identify all treatment that he received for his low back since July 2009.  All identified treatment records should be obtained.  VA treatment records should also be obtained.  If records are identified but cannot be obtained this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.  

2.  The RO/AMC should ascertain whether there are SSA disability records pertaining to the Veteran.  If no such records exist, this should be documented in the claims file.  If SSA disability records are identified they should be obtained and associated with the claims file.  If records exist but cannot be obtained then this fact, as well as the efforts that were made to obtain the records, should be clearly documented in the claims file.  The Veteran should also be notified of VA's inability to obtain the records.

3.  Thereafter, the Veteran should be afforded a new VA examination.  The claims file must be made available for review by the examiner.  The examiner should fully document all of the symptoms and functional effects of the Veteran's low back strain.  If diagnoses related to the low back other than lumbar strain are made, the examiner should indicate whether these diagnoses represent a progression of, or are otherwise related to, the service connected lumbar strain.  If the examiner determines that the other diagnosed back problems are separate and distinct from, and not otherwise related to the Veteran's service connected lumbar strain, then the examiner should indicate whether all relevant symptoms and functional effects are attributable to the Veteran's service connected lumbar strain or to another low back disorder.  The examiner should also indicate if it is not possible to separate the symptoms and functional effects of the Veteran's lumbar strain from those of his other low back disorders.  

The examiner should also perform a neurological evaluation of the Veteran.  If a neurological problem related to the low back is diagnosed, then the examiner should indicate whether it is at least as likely as not (at least 50 percent likely) that such disorder is related to the Veteran's service connected lumbar strain.  The examiner should fully document all of the symptoms and functional effects of any neurological problem that is diagnosed.  If the examiner is unable to determine the relationship between the Veteran's lumbar strain and any diagnosed neurological problem, then the examiner should explain why this is the case.

4. After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains less than fully favorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) and given an opportunity to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


